DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on September 2nd, 2022 has been entered. Claims 1-24 remain
pending. Applicant’s amendments have overcome each 112(b) and 101 rejection previously set forth in the Non-Final Office Action mailed on May 8th, 2022. Claim interpretation 112(f) are still present with the addition of para. 93 as describing the structure for the client device interface.

Response to Arguments
Applicant’s arguments filed on August 25th, 2022 have been fully considered but they
are not persuasive. Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new grounds of rejection were necessitated due to the amendments as there has been a change in scope.
	Applicant submits on para. 3 of pg. 8, that applicant does not agree with the 35 U.S.C. 112(f) interpretation and does not waive the right to challenge such interpretation if it is raised to specific limitations. 
	Claim interpretation is still present due to the limitations present (please see below for more detail); however, para. 93 of the instant application’s specifications is documented under claim interpretation as to give more detail on the device interface.
	Applicant submits on paras. 2-4 on pgs. 11-12,  that Parthasarathy does not store information received from the user; thus, Parthasarathy fails to explicitly disclose enrolling a person into an electronic database, associating the person with a person ID. Additionally, Parthasarathy has not explicit teaching of a unique identifier. The specification of the instant application includes a discussion of a "unique identifier" in paragraph [0042]. It refers to something that can be a primary key in a database.
	It is important to note that a user in Partha may be a person ID in the database and adjusting the pronunciation of their own name. However, due to added limitations in the amendment, it narrows the scope of the claim as it gives additional details onto what is meant by person ID, “which is a unique identifier for that person.” Please see below for the factual inquiries for establishing obviousness under 35 U.S.C. 103 as to give detail onto the rationale for obviousness for the features that have been amended, broadly the topics such as, person ID limitations and storing the information associated with a person ID. Applicant’s arguments with respect to independent claims 1, 23, and 24 under 102(a)(1) have been fully considered and are moot upon a further consideration and a new ground(s) of rejection made under AIA  35 U.S.C. 103 as being unpatentable over Parthasarathy et al. (US Pub. No. 2019/0073994 A1) hereinafter Partha in view of Mack (US Pub. No. 2011/0250570 A1). 

	Applicant submits on paras. 3-4 on pg. 12, There is no disclosure of actually storing a synthesized audio clip as the pronunciation information in Parthasarathy. The instant Office Action refers to paragraphs [0085] and [0083] as teaching this element of the claim. But a careful reading of those paragraphs (which are copied below with the cited sections underlined) reveal that it is not the audio clip that is stored, but the contextual information.
Partha indicates on para. 43, the speech pronunciation generation system 140 may include a contextual information system 145 that stores received contextual information 125 and/or determines contextual information from the input 110. The speech pronunciation generation system 140 may also include a pronunciation database 150 that stores one or more pronunciation variants of a named entity. In some cases, the pronunciation database 150 may also store one or more scores, weights or probabilities that are associated with the one or more pronunciation variants. Further, each score, weight or probability may be associated with contextual information 125. Thus, one pronunciation of a named entity in the pronunciation database 150 may have a higher weight or score given particular contextual information 125 than another pronunciation variant. The speech pronunciation generation system 150 may also include a feedback system 155. The feedback system 155 may be configured to receive the feedback 135 and adjust the weights, the scores, or the probabilities associated with each pronunciation variant stored in the pronunciation database 150. Although the contextual information system 145, the pronunciation database 150 and the feedback system 155 are shown as separate systems, each of these systems may be combined i.e. the pronunciation information is still stored onto the database however the linking of the person ID and storing information according to that person ID is satisfied and found in more detail with the factual inquiries for establishing obviousness under 35 U.S.C. 103 found below. 


Applicant submits on pgs. 13-14, that the dependent claims are allowable due to the
independent claims according to the previous Non-Final Office action mailed on June 8th, 2022. 
Please see the factual inquiries for establishing obviousness under 35 U.S.C. 103 below as it gives a detailed explanation on the independent claims obviousness rationale; furthermore, claim 23 is also explained in detail regarding the factual inquires for establishing obviousness and is closely related to independent claim 1. Applicant’s arguments with respect to independent claims 1, 23, and 24 under 102(a)(1) have been fully considered and are moot upon a further consideration and a new ground(s) of rejection made under AIA  35 U.S.C. 103 as being unpatentable over Parthasarathy et al. (US Pub. No. 2019/0073994 A1) hereinafter Partha in view of Mack (US Pub. No. 2011/0250570 A1); therefore, dependent claims are rationalized according to the new ground(s) of rejection. 
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 Regarding computerized system claim 23, elements viewed are as follows:
“client device interface” in line 2, containing functional language, “configured to communicate…” 
“authentication module” in line 3, containing functional language, “configured to accept…”
“database interface” in line 5, containing functional language, “configured to access…” 
“pronunciation module” in line 8, containing functional language, “configured to receive…” 
In regards to the elements above, the specification was referred to depict corresponding structure. Page 26, [0097] describes authentication module, pronunciation module, and database interface may be implemented on a separate server system or even distributed among multiple server systems. Furthermore, client device interface is construed to be the display which allows to be connected to I/O interface devices such as microphones, speakers, amplifiers, keyboards, and other input and output interfaces as described on page 40, [0129], moreover para. 93 indicates that The client device interface 131A may implement any type of communication interface, including, but not limited to, Ethernet, Universal Serial Bus (USB), any variation of Institute of Electrical and Electronic Engineers (IEEE) 802.11 (also known as WiFi), or 3G, 4G long-term evolution (LTE), 5G, and other wireless interface standard radios. The client device interface 131A may communicate with the client device 138A through the internet 139 or any type of networking infrastructure including routers, switches, and other servers. Any type and/or combination of networking protocols may be used for the communication between the client device interface 131A and the client device, including HTTP, transmission control protocol (TCP), and/or internet protocol (IP). In some embodiments the client device interface may include a web server to provide HTML web pages to the client device 138A. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 10, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable
over Parthasarathy et al. (US Pub. No. 2019/0073994 A1) hereinafter Partha in view of Mack (US Pub. No. 2011/0250570 A1). 
Regarding claim 1, Partha teaches a computerized method for personalizing a name pronunciation (Para. 61-62, Method 300 begins at operation 310 in which input is received by an input recognition system… the speech pronunciation generation system of the present disclosure may be used to provide and/or learn the pronunciation of the input in the same manner as described above; furthermore, para. 35 indicates The computing device 105 may be any device capable of providing input 110 to the system 100. For example, the computing device 105 may be a mobile phone, a POTS or PSTN telephone, a tablet computing device, a laptop computing device, a desktop computer, a wearable electronic device, a gaming machine and so on i.e. computerized method), the method comprising:
obtaining a lexical representation of a name of the person from the input (Para. 62, the input includes a named entity such as, for example, the name of an individual, the name of a company, the name of a place and so on… the input may be text input or verbal input i.e. text input is lexical representation described of name entity input i.e. obtaining lexical/textual name of the person);
creating, by the server system, pronunciation information for the name of the person, different than the lexical representation of the name, based on the input (Para. 66, Once the contextual information has been received and the recognition operation has been performed, flow proceeds to operation 340 and a pronunciation of the received input is determined. In some cases, the input recognition system may request one or more pronunciations of the input from a speech pronunciation generation system such as described with respect to FIG. 1. In other cases, the pronunciation may be determined by the input recognition system. In yet other cases, the input recognition system may be associated with a directory and have an associated pronunciation for each named entity in the directory. i.e. creating pronunciation information for the name of the person that may be different than the lexical representation as it is personalized with contextual data, based on an input from the person to the client device; furthermore, para. 121 indicates one or more systems of the input recognition system may alternatively or additionally be provided on the server 805, the cloud or some other remote computing device); and
Partha does not explicitly teach:
receiving a request from a client device at a server system as an electronic communication to enroll a person into an electronic database, the request including an input from the client device;
associating the person with a person ID, which is a unique identifier for that person, based on the input;
storing the lexical representation of the name in the electronic database associated with the person ID;
storing the pronunciation information for the name in the electronic database associated with the person ID.
In a related field of endeavor, e.g. synthesizing name pronunciations, Mack teaches in relation to figure 2 that when the user 132 accesses a website for the name pronunciation guide services for registration using her or his user device 130. The user 132 and the service provider 110 then may go through a login information selection process (at 220), in which the user 132 may select a login name and a password to access the website, as known in the art. The login information may then be collected by the service provider 110 and stored in the storage 114. Subsequently, the service provider 110 may collect personal information (at 230) and name information (at 240) from the user 132, which are further described below in detail, for example, in FIGS. 3C, 3D, 3E and 3H. Further, the service provider 100 may collect name pronunciation information (at 250) from the user 132. For example, the user 132 may listen to one or more sounds clips provided by the service provider 110 and select one as a correct pronunciation of her or his name, or, alternatively, the user 132 may record his or her name with his or her own voice or someone else's and send a sound clip of the recorded voice to the service provider 110. The name pronunciation information collection process 250 is also further described below in detail, for example, in FIGS. 3F and 3G, see para. 52. The person ID in this case is the log-in information for the services such as the username used for the profile and every profile is different; therefore, it is unique. Furthermore, the service collects the name which is in text format i.e. lexical representation and is associated with the designation profile containing a unique username. Furthermore, the pronunciation for the name according to the profile is also inputted or selected. Based on the collected login information (at 220), personal information (at 230), name information (at 240), name pronunciation information (250) and/or the like, a user profile may be created (at 260) for the user 132. The user profile may be stored in the database 114 (at 270), see para. 53 i.e. the information that is collected to create the profile is stored in an electronic database 114. 
Modifying Partha to include the features disclosed by Mack discloses:
receiving a request from a client device at a server system as an electronic communication to enroll a person into an electronic database, the request including an input from the client device (e.g. Partha’s computerized method now also including the feature where it receives a request from a client device as a server system as an e-communication to enroll a person into an electronic database, the request including an input from the client device as taught by Mack, see paras. 52-53);
associating the person with a person ID, which is a unique identifier for that person, based on the input (e.g. Partha’s computerized method now also including the feature where it associates the person with a person ID, which is a unique identifier for that person, based on the input as taught by Mack, see para. 52 and 53);
storing the lexical representation of the name in the electronic database associated with the person ID (e.g. Partha’s computerized method now also including the feature where it stores the lexical representation of the name in the electronic database associated with the person ID as taught by Mack, see para. 52 and 53);
storing the pronunciation information for the name in the electronic database associated with the person ID (e.g. Partha’s computerized method now also including the feature where it stores the pronunciation information for the name in the electronic database associated with the person ID as taught by Mack, see para. 52 and 53).
It would have been obvious to one of ordinary skill in the art at the time the invention
was filed to apply the teachings of Mack to the method of Partha. Doing so would have been
predictable to one of ordinary skill in the art given the similar nature between the two
disclosures, for example pronunciations derived from lexical data. Further, doing so would have provided the users of Partha, with the added benefits of accessing the profile whether the individual or someone else and may learn how the user wants or does not want to be formally and informally called, listen to the sound clips, learn about the personal and professional information and/or the like as taught by Mack on para. 71. Furthermore, business entities, such as, e.g., call centers, banks, hotels, sales department and/or the like may benefit from learning how to correctly pronounce current or potential customers' names and knowing more about them. Further, for businesses, organizations, schools, governments and/or the like, the system 100 may be implemented in an exclusive manner, via the Internet, cloud computing or a combination thereof in order to ensure confidentiality, competitive advantage and/or the like. More specifically, those entities may independently operate all or some of the services described above exclusively or the system 100 may reserve certain resources to provide the services exclusively to those entities via secured communication channels, see para. 78 i.e. added security and confidentiality.

Regarding claim 2, Partha in view of Mack teaches the method of claim 1 (see claim 1 above), in addition, Partha teaches,
wherein the request initiates creation of a new record for the person in the database (Para. 62, the input includes a named entity such as, for example, the name of an individual, the name of a company, the name of a place and so on. Although a named entity is specifically mentioned, the input may only include words, phrases, sentences and so on. Regardless, the speech pronunciation generation system of the present disclosure may be used to provide and/or learn the pronunciation of the input in the same manner as described above. The input may be text input or verbal input. Additionally, the input may be in any language that is recognizable by the input recognition system i.e. request input initiates personalization of named entity for creation of a new record in the database as follows), a new person ID is generated as the person ID in response to the request (Para. 83, a new entry of the pronunciation of “daa-veed” and the newly received contextual information may be added to the pronunciation database), and the lexical representation of the name of the person is provided by the person (Para. 62, the input includes a named entity such as, for example, the name of an individual, the name of a company, the name of a place and so on… The input may be text input or verbal input i.e. lexical representation of the name of the person provided as input through textual input); 

Regarding claim 3, Partha in view of Mack teaches the method of claim 1 (see claim 1 above), in addition, Partha teaches,
wherein the request initiates an update of a record for the person in the database (Para. 68, The speech pronunciation generation system may use this information to update 370 a probability, a weight or a score associated with the pronunciation that was determined in operation 340. That is, if the feedback about the pronunciation was positive, the speech pronunciation generation system may update (e.g., increase) a score that is associated with the pronunciation with respect to the determined context. Likewise, if the feedback about the pronunciation was negative, the speech pronunciation generation system may decrease a score that is associated with the pronunciation with respect to the determined context i.e. input request initiates an update of a record for the person in the pronunciation database 150 as seen from figure 2), and the person ID and the lexical representation of the name of the person are retrieved from the database (Para. 66, the input recognition system may request one or more pronunciations of the input from a speech pronunciation generation system such as described with respect to FIG. 1. In other cases, the pronunciation may be determined by the input recognition system. In yet other cases, the input recognition system may be associated with a directory and have an associated pronunciation for each named entity in the directory i.e. pronunciation is retrieved by textual representation/person ID in the directory).

Regarding claim 4, Partha in view of Mack teaches the method of claim 1 (see claim 1 above), in addition, Partha teaches,
wherein the pronunciation information comprises phonetic text (Para. 72, The user interface and/or the audible output may include a determined spelling of the input, phonetic symbols associated with the output, a phonetic spelling of the output and so on i.e. pronunciation information of “David” comprises phonetic symbols). 

Regarding claim 6, Partha in view of Mack teaches the method of claim 1 (see claim 1 above), in addition, Partha teaches further comprising:
receiving a speech recording from the client device (Para. 28, the input recognition system 120 may receive input 110, over a network 115, from a computing device 105. The input 110 may include a named entity), wherein the input from the person to the client device comprises the speech recording (Para. 62, he input includes a named entity such as, for example, the name of an individual, the name of a company, the name of a place and so on. Although a named entity is specifically mentioned, the input may only include words, phrases, sentences and so on. Regardless, the speech pronunciation generation system of the present disclosure may be used to provide and/or learn the pronunciation of the input in the same manner as described above. The input may be text input or verbal input i.e. input is a verbal input recording); and
using the speech recording as the pronunciation information (Para. 85, Based on the feedback and the contextual information, the system may determine that “daa-vit” is the intended pronunciation and this particular pronunciation is provided back to the individual. The individual may provide positive feedback which may update a probability of this particular pronunciation with the determined or received contextual information; furthermore, fits into operation 340 of method 300 as stated in para. 77). 

Regarding claim 7, Partha in view of Mack teaches the method of claim 1 (see claim 1 above), in addition, Partha teaches further comprising:
receiving a speech recording from the client device (Para. 28, the input recognition system 120 may receive input 110, over a network 115, from a computing device 105. The input 110 may include a named entity), wherein the input from the person to the client device comprises the speech recording (Para. 62, he input includes a named entity such as, for example, the name of an individual, the name of a company, the name of a place and so on. Although a named entity is specifically mentioned, the input may only include words, phrases, sentences and so on. Regardless, the speech pronunciation generation system of the present disclosure may be used to provide and/or learn the pronunciation of the input in the same manner as described above. The input may be text input or verbal input i.e. input is a verbal input recording);
recognizing a phoneme sequence from the speech recording (Once the input is received, flow proceeds to operation 320 and a recognition operation is performed on the input. Regardless of the type of operation performed, operation 320 analyzes the received input to generate an initial determination as to the pronunciation of the input. In some cases, the received input may be broken down into various phonemes that represent or are otherwise associated with the input i.e. phoneme sequences recognized from verbal speech input recording); and
using the recognized phoneme sequence to create the pronunciation information (Para. 85, Based on the feedback and the contextual information, the system may determine that “daa-vit” is the intended pronunciation and this particular pronunciation is provided back to the individual. The individual may provide positive feedback which may update a probability of this particular pronunciation with the determined or received contextual information; furthermore, fits into operation 340 of method 300 as stated in para. 77 i.e. phoneme sequence recognized from the verbal input recording used to create pronunciation information).

Regarding claim 10, Partha in view of Mack teaches the method of claim 7 (see claim 7 above), in addition, Partha teaches further comprising:
synthesizing speech using the recognized phoneme sequence to create a synthesized audio clip (Para. 85, Based on the feedback and the contextual information, the system may determine that “daa-vit” is the intended pronunciation and this particular pronunciation is provided back to the individual; furthermore, para. 49 indicates, the output is provided as audible output and the individual can hear the input pronunciation determination); and
storing the synthesized audio clip as the pronunciation information (Para. 85, If the probability of the pronunciation that was provided first (e.g., the “daa-veed” pronunciation) was not already updated, it may also be updated at this time such as described above; furthermore, para. 83 indicates, a new entry of the pronunciation of “daa-veed” and the newly received contextual information may be added to the pronunciation database i.e. pronunciation information that are synthesized as audio clips are stored in the pronunciation database).

Regarding claim 21, Partha teaches the method of claim 1 (see claim 1 above), in addition to the 112(b) rejection above, 
However, Partha merely discusses, 	any data associated with the person whose name is provided as input (e.g., persons whose names appear in a business directory, a telephone directory, contact list, and so on) is not made accessible to a programmer, developer, or user of the input recognition system. As such, the disclosed speech pronunciation generation system is suitable for compliant systems where audio cannot leave a provided compliance boundary, see para. 26.
Therefore, fails to explicitly disclose:
further comprising performing an authentication before receiving the request.
In a related field of endeavor (e.g. providing name pronunciation guides, see abstract), Mack teaches, FIG. 2 shows a flowchart of a method 200 for registering a user to the name pronunciation guide services according to the principles of the disclosure. The method 200 may be web-based and carried out using the system 100 shown in FIG. 1 and/or the like. The process 200 may start (at 210) when the user 132 accesses a website for the name pronunciation guide services for registration using her or his user device 130. The user 132 and the service provider 110 then may go through a login information selection process (at 220), in which the user 132 may select a login name and a password to access the website, as known in the art. The login information may then be collected by the service provider 110 and stored in the storage 114. Subsequently, the service provider 110 may collect personal information (at 230) and name information (at 240) from the user 132, which are further described below in detail, for example, in FIGS. 3C, 3D, 3E and 3H. Further, the service provider 100 may collect name pronunciation information (at 250) from the user 132. For example, the user 132 may listen to one or more sounds clips provided by the service provider 110 and select one as a correct pronunciation of her or his name, or, alternatively, the user 132 may record his or her name with his or her own voice or someone else's and send a sound clip of the recorded voice to the service provider 110, see para. 52.
Modifying Partha to include the features discloses by Mack discloses:
further comprising performing an authentication before receiving the request (e.g. Partha’s computerized method now also including the feature where performing an authentication           before receiving the request as taught by Mack, see para. 52).
It would have been obvious to one of ordinary skill in the art at the time the invention
was filed to apply the teachings of Mack to the method of Partha. Doing so would have been predictable to one of ordinary skill in the art given the similar nature between the two disclosures, for example developing name pronunciations. Further, doing so would have provided the users of Partha, with the added benefits as business entities, such as, e.g., call centers, banks, hotels, sales department and/or the like may benefit from learning how to correctly pronounce current or potential customers' names and knowing more about them. Further, for businesses, organizations, schools, governments and/or the like, the system 100 may be implemented in an exclusive manner, via the Internet, cloud computing or a combination thereof in order to ensure confidentiality, competitive advantage and/or the like. More specifically, those entities may independently operate all or some of the services described above exclusively or the system 100 may reserve certain resources to provide the services exclusively to those entities via secured communication channels, see para. 78, i.e. added security and to the benefit of ensuring confidentiality, competitive advantage, and/or the like. 

Regarding claim 22, Partha in view of Mack teaches the method of claim 1 (see claim 1 above), in addition, Partha teaches further comprising:
receiving a message request to provide a message that includes the name of the person associated with the person ID (Para. 20, the input recognition system may receive speech input and convert it to text and also receive text input and render it as spoken output. As will be explained in detail below, the speech pronunciation generation system may be used to provide or verify a determined pronunciation of a named entity that is received as input to the input recognition system i.e. receives a message request to output a message that includes a name entity; furthermore, the named entity may be a person ID in the database/directory as described in para. 33);
obtaining at least a portion of a script (Para. 20, the input recognition system may receive speech input and convert it to text and also receive text input and render it as spoken output), the portion of the script comprising a lexical text segment to be converted to speech and a name placeholder (Para. 38-39, the received input 110 is a named entity (e.g., a first name, a last name, a middle name, a nickname or any combination thereof). For example, the input recognition system 120 may be associated with a business directory and a user of the computing device 105 may be trying to contact a particular individual. As such, a user may access the system 100 using the computing device 105 and provide the individual's name as input 110 to the input recognition system 120 and pronunciations are provided … When the input 110 is text input, the recognition operation may be a speech synthesis operation that converts the text into speech i.e. input may consist of a named entity which is held into place within an input of words in lexical text that is converted to speech);
accessing the database using the person ID to obtain the pronunciation information for the name (Para. 38, a user may access the system 100 using the computing device 105 and provide the individual's name as input 110 to the input recognition system 120. Although names of the individuals are specifically mentioned, the system 100 described herein can be used to provide a pronunciation on various types of received input 110 including names, phrases, places, words and so on; furthermore, para. 44 indicates the pronunciation database 150 may obtain a list of names from the directory 160 and generate one or more pronunciation variants by performing speech recognition or speech synthesis on each entry);
synthesizing speech representing the lexical text of the portion of the script (Para. 20, the input recognition system may receive speech input and convert it to text and also receive text input and render it as spoken output);
generating an audio representation of the name based on the pronunciation information (Para. 49, The input recognition system may select a pronunciation (or request a proper pronunciation from the speech pronunciation generation system 140 such as will be described below) and provide that pronunciation back to the individual. In some cases, the output is provided as audible output and the individual can hear the input pronunciation determination; furthermore, para. 84 and 85 include details of providing the pronunciation back to the user, for example, feedback is given in which correct pronunciation information is given and it generates an audio representation of the name based on the pronunciation information); and
delivering the speech and the audio representation of the name to at least one individual as audio (Para. 49, The input recognition system may select a pronunciation (or request a proper pronunciation from the speech pronunciation generation system 140 such as will be described below) and provide that pronunciation back to the individual. In some cases, the output is provided as audible output and the individual can hear the input pronunciation determination where audio representation of name may be based on the pronunciation information within the pronunciation database 150 or pronunciation information provided from the user as feedback as seen through paras. 84-85).

Regarding claim 23, Partha teaches a computerized system for personalizing a name pronunciation (Para. 61-62, Method 300 begins at operation 310 in which input is received by an input recognition system may be used by the system 100 as described in para. 60… the speech pronunciation generation system of the present disclosure may be used to provide and/or learn the pronunciation of the input in the same manner as described above; furthermore, para. 35 indicates The computing device 105 may be any device capable of providing input 110 to the system 100. For example, the computing device 105 may be a mobile phone, a POTS or PSTN telephone, a tablet computing device, a laptop computing device, a desktop computer, a wearable electronic device, a gaming machine and so on i.e. computerized method; furthermore, para. 121 indicates one or more systems of the input recognition system may alternatively or additionally be provided on the server 805, the cloud or some other remote computing device), the system comprising:
a client device interface configured to communicate, using electronic communication, with a client device used by a person (Para. 24, The user interface may display the determined spelling of the name, one or more accent characters or symbols associated with the name, a phonetic spelling of the name, one or more phonemes or other pronunciation characteristics of the name and so on. The individual may provide input on the user interface that corrects or otherwise alters the provided pronunciation; furthermore, para. 36-37 indicates the computing device 105 can connect to the input recognition system 120 over a network 115 and provide input i.e. communicate, an example of a basic configuration of a mobile computing device is given where the display and input buttons allow the user to enter information to communicate with the device as seen in para 104);
a database interface configured to :
access an electronic database that stores a plurality of records (Para. 33, the
input recognition system 120 may be associated with or otherwise have access to or be integrated with a directory 160 or a contact directory system. For example, the system 100 may be associated with or otherwise integrated with a telephone directory, a business directory, a contact list; furthermore, para. 43 indicates The speech pronunciation generation system 140 may also include a pronunciation database 150 that stores one or more pronunciation variants of a named entity i.e. database interface configured to access a database that stores a plurality of records from both the directory and pronunciation database 150), a record of the plurality of records including fields for the person ID (Para. 44, the pronunciation database 150 may obtain a list of names from the directory 160 i.e. record including person name which is an identification and when listed, fields are present), a lexical representation of a name of the person (Para. 44, the pronunciation database 150 may obtain a list of names from the directory 160 i.e. it may take in textual or voice input and use the pronunciation database such as the names are in lexical representation as to match, see para. 45), and pronunciation information for the name (Para. 43, The speech pronunciation generation system 140 may also include a pronunciation database 150 that stores one or more pronunciation variants of a named entity), 
a pronunciation module configured:
to receive an input from the person electronically through the client device interface, create pronunciation information for the name of the person (Para. 32, the input recognition system 120 may provide one or more of the contextual information 125, the pronunciation 130 (when the input recognition system 120 determines a pronunciation of the named entity) and/or any received feedback 135 about the pronunciation to the speech pronunciation generation system 140 where the input recognition system 120 may receive input 110, over a network 115, from a computing device 105 and input is gathered from the client device interface as stated above, see para. 28), different than the lexical representation of the name (The speech pronunciation generation system 140 may also include a pronunciation database 150 that stores one or more pronunciation variants of a named entity i.e. more than one pronunciations means different than the lexical representation of the name), based on the input from the person (Para. 45, the pronunciation database 150 may learn various pronunciations of named entities based, at least in part, on the information (e.g., the context 125, the pronunciation 130, and/or the feedback 135) received from the input recognition system 120, is based on the input from the person as the contextual information) 
However, Partha fails to explicitly disclose:
an authentication module configured to:
	accept authentication information received electronically from the client device through the client device interface to enroll the person into an electronic database, and determine a person ID, which is a unique identifier for the person, based on the authentication information;
and store the lexical representation of the name and the pronunciation information for the name in the record of the electronic database associated with the person ID;
and provide the pronunciation information to the database interface for storage associated with the person ID in the record of the electronic database
In a related field of endeavor (e.g. providing name pronunciation guides, see abstract), Mack teaches, The system 100 may include a service provider 110 that is connected to a plurality of user devices 130 via a communication network 120. The service provider 110 may include a server 112, a storage 114 and/or the like. The storage 114 may store a database, which may be connected to and managed and operated by the server 112, see para. 45. Furthermore, he process 200 may start (at 210) when the user 132 accesses a website for the name pronunciation guide services for registration using her or his user device 130. The user 132 and the service provider 110 then may go through a login information selection process (at 220), in which the user 132 may select a login name and a password to access the website, as known in the art. The login information may then be collected by the service provider 110 and stored in the storage 114. Subsequently, the service provider 110 may collect personal information (at 230) and name information such as name pronunciation (at 240), see para. 52 from the user 132 i.e. accepts authentication information from the user device 130 which includes an interface (Para. 48, Each user device 130 may include a user interface, such as, e.g., a screen, a keyboard/touch pad, a speaker/headphone, a microphone and/or the like (not shown), which may be internal to the user device 130 or externally connected thereto.) and determines person ID as it collects the personal information and name information; therefore, determining the person ID for the person. Furthermore, Based on the collected login information (at 220), personal information (at 230), name information (at 240), name pronunciation information (250) and/or the like, a user profile may be created (at 260) for the user 132. The user profile may be stored in the database 114 (at 270), see para. 53.
Modifying Partha to include the features disclosed by Mack discloses:
an authentication module configured:
 	to accept authentication information received electronically from the client device through the client device interface to enroll the person into an electronic database, and determine a person ID, which is a unique identifier for the person, based on the authentication information (e.g. Partha’s computerized system now also including where an authentication module is configured to accept authentication information received electronically from the client device through the client device interface to enroll the person into an electronic database, and determine a person ID, which is a unique identifier for the person, based on the authentication information as taught by Mack, see Para. 45 & 48 as with the system components with para. 52-53);
a database interface configured: 
	access an electronic database that stores a plurality of records, a record of the plurality of records including fields for the person ID, a lexical representation of a name of the person, and pronunciation information for the name, and store the lexical representation of the name and the pronunciation information for the name in the record of the electronic database associated with the person ID (e.g. Partha’s computerized system the database interface is configured to access an electronic database that stores a plurality of records, a record of the plurality of records including fields for the person ID, a lexical representation of a name of the person, and pronunciation information for the name as taught in Partha paras. 33, 43-44 now also including the feature where the database interface is configured store the lexical representation of the name and the pronunciation information for the name in the record of the electronic database associated with the person ID as taught by Mack, see paras 52-53); 
a pronunciation module configured to:
receive an input from the person electronically through the client device interface, create pronunciation information for the name of the person, different than the lexical representation of the name, based on the input from the person, and provide the pronunciation information to the database interface for storage associated with the person ID in the record of the electronic database (e.g. Partha’s computerized system the pronunciation module is configured to receive an input from the person electronically through the client device interface, create pronunciation information for the name of the person, different than the lexical representation of the name, based on the input from the person as taught by Partha see paras. 32 and 45 now also including the feature where the pronunciation module is also configured to provide the pronunciation information to the database inter face for storage associated with the person ID in the record of the electronic database as taught by Mack, see paras. 52 and 53). 
It would have been obvious to one of ordinary skill in the art at the time the invention
was filed to apply the teachings of Mack to the method of Partha. Doing so would have been
predictable to one of ordinary skill in the art given the similar nature between the two
disclosures, for example pronunciations derived from lexical data. Further, doing so would have provided the users of Partha, with the added benefits of accessing the profile whether the individual or someone else and may learn how the user wants or does not want to be formally and informally called, listen to the sound clips, learn about the personal and professional information and/or the like as taught by Mack on para. 71. Furthermore, business entities, such as, e.g., call centers, banks, hotels, sales department and/or the like may benefit from learning how to correctly pronounce current or potential customers' names and knowing more about them. Further, for businesses, organizations, schools, governments and/or the like, the system 100 may be implemented in an exclusive manner, via the Internet, cloud computing or a combination thereof in order to ensure confidentiality, competitive advantage and/or the like. More specifically, those entities may independently operate all or some of the services described above exclusively or the system 100 may reserve certain resources to provide the services exclusively to those entities via secured communication channels, see para. 78 i.e. added security and confidentiality. 

Regarding claim 24, is directed to a non-transitory computer-readable storage medium of method claim 1, and is rejected under the same grounds as claim 1. 
In addition, Partha teaches the computing device 600 may include at least one processing unit 610 and a system memory 615. Depending on the configuration and type of computing device, the system memory 615 may comprise, but is not limited to, volatile storage (e.g., random access memory), non-volatile storage (e.g., read-only memory), flash memory, or any combination of such memories, see para. 93 and para. 100, The term computer-readable media as used herein may include computer storage media. Computer storage media may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, or program modules.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Partha in view of
Mack and further in view of Raemy et al. (US Pub. No. 2017/0177569 A1) hereinafter Raemy.
Regarding claim 5, Partha in view of Mack teaches the method of claim 4 (see claim 4 above),
However, Partha in view of Mack fails to explicitly disclose: 
wherein the phonetic text is encoded with a language-independent alphabet.
In a related field of endeavor (e.g. creating phoneme sequences out of lexical data, see abstract), Raemy teaches the method continues by accessing a first data structure that maps graphemes in the first language to one or more universal phonetic representations based on an international phonetic alphabet, see para. 46; furthermore, to clarify, one or more universal phonetic representations based on an international phonetic alphabet as explained in para. 4.
Modifying Partha in view of Mack to include the features disclosed by Abuel discloses:
wherein the phonetic text is encoded with a language-independent alphabet (e.g. Partha’s computerized method in view of Mack now also including the feature where the phonetic text is encoded with a language-independent alphabet as taught by Raemy, see para. 4 & 46).
It would have been obvious to one of ordinary skill in the art at the time the invention
was filed to apply the teachings of Raemy to the method of Partha in view of Mack. Doing so would have been predictable to one of ordinary skill in the art given the similar nature between the three disclosures, for example pronunciations derived from lexical data. Further, doing so would have provided the users of Partha in view of Mack, with the added benefits of covering more languages in a standard set forth as recognized by Raemy, see para. 10, for example, parsing the string of characters in the first language into string of graphemes in the first language; accessing a first data structure that maps graphemes in the first language to one or more universal phonetic representations based on an international phonetic alphabet i.e. universal is a benefit in which a person of ordinary skill in the art would recognize it makes it easier for communication and understanding.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Partha in view of
Mack and further in view of Mathias et al. (US Pat No. 9,454,957 B1) hereinafter Mathias and further in view of Akbacak et al. (US Pub. No. 2017/0263249 A1) hereinafter Akbacak.
Regarding claim 8, Partha in view of Mack teaches the method of claim 7 (see claim 7 above), in addition, Partha teaches further comprising:
mapping the lexical representation of the name to a plurality of phoneme sequences (Para. 43, The speech pronunciation generation system 140 may also include a pronunciation database 150 that stores one or more pronunciation variants of a named entity i.e. linking of the named entity, a lexical representation of the name, to one or more pronunciation variants; furthermore, these pronunciation variants are phonetic sequences as noted in para. 47 with the pronunciation database 150 may include the name Sarah. In one entry, the pronunciation may be “sah-rah” (with the “a's” sounding like the “a” in “bat”). In the other entry, the pronunciation may be “se-rah” (with the “a's” in Sarah sounding like the “a” in “air”)); and
However, Partha in view of Mack fails to explicitly disclose:
determining whether the recognized phoneme sequence matches one of the plurality of phoneme sequences; and
sending an error indication to the client device in response to determining that the recognized phoneme sequence does not match one of the plurality of phoneme sequences.
In a related field of endeavor (e.g. named entity recognition in natural language understanding), Mathias teaches, The named entity resolver 144 can then output a resolved named entity. The named entity resolver 144 can ensure that, e.g., the contents of the “artist” named entity accurately reflect a known musical artist. If the results from the ASR module 102 included the words “Frank Zinapa” and the named entity recognizer 140 identified those words as an “artist,” the named entity resolver 144 can query the data store 106 for the musical artists most likely to correspond to input of “Frank Zinapa.” For example, the data store 106 may perform a phonetic comparison (e.g., by generating soundex interpretations of the search terms and data store values, by generating phoneme sequences, etc.), see lines 28-40 on col. 5. Furthermore, Mathias teaches At decision block 506, the named entity resolver 144 or some other component of the NLU module 104 can determine whether the named entity values may be resolved satisfactorily. For example, if the results of named entity resolution do not provide values for the named entities with confidence scores or rankings that meet some threshold, the NLU module 104 may determine that the results are not satisfactory i.e. matching the recognized phonetic sequence does not match one of the plurality of phoneme sequences but does not explicitly teach sending an error indication to the client device in response, see lines 50-57 on col. 12. 
Modifying Partha in view of Mack to include the features disclosed by Mathias discloses:
determining whether the recognized phoneme sequence matches one of the plurality of phoneme sequences (e.g. Partha’s computerized method in view of Mack now also including the feature where determining whether the recognized phoneme sequence matches one of the plurality of phoneme sequences as taught by Mathias, see lines 28-40 on col. 5 & lines 50-57 on col. 12); and
It would have been obvious to one of ordinary skill in the art at the time the invention
was filed to apply the teachings of Mathias to the method of Partha in view of Mack. Doing so would have been predictable to one of ordinary skill in the art given the similar nature between the three disclosures, for example pronunciations derived from lexical data. Further, doing so would have provided the users of Partha in view of Mack, with the added benefits as verifying that the content of a particular named entity is a value that is known to be associated with the named entity, the likelihood of providing invalid or erroneous output is reduced as recognized by Mathias, see lines 62-65 on col. 2. Furthermore, Mathias recognizes, the data store 106 may maintain an index on the phonemes of the named entity values stored therein instead of, or in addition to, the textual representation of the named entity values. Using phonemes can help reduce issues with homographs, mispronunciations, misspelled words, and the like, see lines 1-6 on col. 11; moreover, as a result, the NLU module 104 can be assured that likelihood of providing invalid output is reduced or minimized, see lines 19-21 on col. 11.
Partha in view of Mack and in view of Mathias fails to explicitly disclose:
sending an error indication to the client device in response to determining that the recognized phoneme sequence does not match one of the plurality of phoneme sequences.
In a related field of endeavor (e.g. speech recognition with phonetics, see para. 209), Akbacak teaches recognition engine 904 can provide candidate representations, an error message (e.g., “I do not recognize what you said, please say a letter or a phrase such as “a as in apple”), or a combination thereof. In some examples, candidate representations can be generated based on a match between the intermediate recognition results (e.g., phonemes, phonemic strings, and sub-words) and the known types (e.g., using a language model) stored in knowledge repository 910, see para. 260, i.e. error message appears on client device as indicated by ASR system 900 can be implemented using one or more multifunction devices, including but not limited to devices 200, 400, and 800 (FIGS. 2A, 4, and 8A), see para. 239, in response to no match being present from the recognized phonetics to one of the plurality of phoneme sequences.
Modifying Partha in view of Mack and further in view of Mathias to include the features discloses by Akbacak discloses:
sending an error indication to the client device in response to determining that the recognized phoneme sequence does not match one of the plurality of phoneme sequences (e.g. Partha’s computerized method in view of Mack and Mathias now also including the feature where it sends an error indication to the client device in response of no match between the recognized phoneme sequences and one of the plurality of phoneme sequences as taught by Akbacak, see para. 260 & 239).
It would have been obvious to one of ordinary skill in the art at the time the invention
was filed to apply the teachings of Akbacak to the method of Partha in view of Mack and Mathias. Doing so would have been predictable to one of ordinary skill in the art given the similar nature between the four disclosures, for example phonetic pronunciations techniques from speech recognition. Further, doing so would have provided the users of Partha in view of Mack and Mathias, with the added benefits as recognition engine 904 can obtain a confidence level for the representation of the voice input content. As previously described, a confidence level indicates a degree of certainty that a determination of a type of an utterance is accurate, see para. 260, i.e. person of ordinary skill in the art would recognize the confidence score in relation to the error message provided to the client device gives notice as to what happened and to potentially recalibrate and verify if the system is functioning through the example phrase, (I do not recognize what you said, please say a letter or phrase such as “a as in apple”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Partha in view of
Mack and further in view of Brake et al. (US Pub. No. 2020/0105246 A1) hereinafter Brake.
Regarding claim 9, Partha teaches the method of claim 7 (see claim 7 above), in addition, Partha teaches further comprising:
mapping the lexical representation of the name to a phoneme sequence (Para. 43, The speech pronunciation generation system 140 may also include a pronunciation database 150 that stores one or more pronunciation variants of a named entity i.e. linking of the named entity, a lexical representation of the name, to one or more pronunciation variants;
However, Partha in view of Mack fails to explicitly disclose:
comparing the phoneme sequence to a list of forbidden phoneme sequences; and
using the phoneme sequence as the pronunciation information in response to determining that the phoneme sequence does not include any words in the list of forbidden words.
In a related field of endeavor (e.g. information handling system, specifically text to synthesized speech, see abstract), Brake teaches FIGS. 3 through 6 depict an approach that can be executed on an information handling system to filter text based on phonetic pronunciations. As discussed earlier, offensive language can trick in-place profanity filters by being non-offensive text-wise but become verbally offensive when pronounced through text-to-speech technology. The information handling system described herein resolves this issue by converting incoming text to synthesized speech (phonetic pronunciation of the incoming text), converting the synthesized speech back to textual form (textual representation of the phonetic pronunciation), and then analyzing the converted text against a list of prohibited words and phrases. When a match is found between the prohibited list and the converted text, the information handling system prevents the synthesized speech from being broadcast and informs an administrator accordingly, see para. 28. Moreover, When original text analyzer 320 determines that original text 310 does not include words/phrases matching the prohibited list, original text analyzer 320 sends original text 310 to text-to-speech converter 330. Text-to-speech converter 330 converts original text 310 to synthesized speech 340, which is the phonetic pronunciation of original text 310. Speech-to-text converter 350 then converts synthesized speech 340 into converted text 370, see para. 31.
Modifying Partha in view of Mack to include the features disclosed by Brake discloses:
comparing the phoneme sequence to a list of forbidden phoneme sequences (e.g. Partha’s computerized method in view of Mack now also including the feature where in compares the phoneme sequence to a list of prohibited words, see para. 28); and
using the phoneme sequence as the pronunciation information in response to determining that the phoneme sequence does not include any words in the list of forbidden words (e.g. Partha’s computerized method in view of Mack now also including the feature where it uses the phoneme sequence as the pronunciation information in response to determining that it does not include words/phrases matching the prohibited list, see para. 31).
It would have been obvious to one of ordinary skill in the art at the time the invention
was filed to apply the teachings of Brake to the method of Partha in view of Mack. Doing so would have been predictable to one of ordinary skill in the art given the similar nature between the three disclosures, for example phonetic pronunciations techniques from speech synthesizers. Further, doing so would have provided the users of Partha in view of Mack, with the added benefits as When a match is found between the prohibited list and the converted text, the information handling system prevents the synthesized speech from being broadcast and informs an administrator accordingly, see para. 28, i.e. a person of ordinary skill in the art would recognize as discussed in the paragraph that the offensive language that can trick the technology may be prevented. Furthermore, Brake discusses how the prohibited words may entail words and or phrases that are considered inappropriate and/or offensive, in one embodiment, to the general public. The prohibited list, in one embodiment, is generated based on evaluating traditional sources and social media to determine which words/phrases are considered inappropriate or offensive, see para. 30.

Claims 11-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Partha in view of Mack and further in view of Abuelsaad et al. (US Pat. No. 9,747,891 B1) hereinafter Abuel.
Regarding claim 11, Partha in view of Mark teaches the method of claim 1 (see claim 1 above), in addition, Partha teaches further comprising:
generating a plurality of choices for pronunciation of the name based on the lexical representation of the name (Para. 44, the pronunciation database 150 may include one or more variants of a pronunciation of a named entity, a word, a phrase and so on. In some cases, the pronunciation database 150 may be populated with name pronunciations from one or more outside or third-party sources. In another example, the pronunciation database 150 may obtain a list of names from the directory 160 and generate one or more pronunciation variants by performing speech recognition or speech synthesis on each entry);
However; Partha in view of Mack fails to explicitly disclose:
sending the plurality of choices for pronunciation of the name to the client device for presentation to the person;
receiving a selection of one of the plurality of choices for the pronunciation of the name from the client device, wherein the received selection represents the input from the person to the client device; and
creating the pronunciation information from the selected one of the plurality of choices for the pronunciation of the name.
In a related field of endeavor (e.g. recommending the pronunciation of a name, see abstract), Abuel teaches user device 200 communicates with name pronunciation recommendation system 100 via communication network 205 i.e. name pronunciation recommendation system 100 sends and receives data with user device 200, see lines 19-26 on col. 6. Furthermore, a set of six audio records is provided for an individual having a name Name1, their cultural origins, which include India and Latin America, their gender being Male, their location being varied ranging from the United States, India, England, Ecuador, and Mexico and their associated audio file containing a rendering of an audio segment specifically containing an audio rendering of that particular's individual's pronunciation of their name i.e. six audio records of pronunciation choices are sent to the client device and presented, see lines 5-13 on col. 5. Furthermore, The end user may submit a query or decline to submit a query. If a query is submitted, the steps to obtain a name pronunciation recommendation are undertaken by the name pronunciation recommendation system 100 with the recommended name pronunciation returned to the end user. The end user plays the name pronunciation audio file and upon learning of a pronunciation which is statistically likely the correct pronunciation, subsequently initiates the call the individual, see lines 50-55 on col. 6, i.e. interaction is done between name pronunciation recommendation system 100 and user device 200 as noted above, and upon received selection which is an input to the client device, name pronunciation is created from the plurality of choices from the user, see lines 60-63 on col. 6.
Modifying Partha in view of Mack to include the features disclosed by Abuel discloses:
sending the plurality of choices for pronunciation of the name to the client device for presentation to the person (e.g. Partha’s computerized method in view of Mack now also including the feature where the plurality of name pronunciation choices are sent to client device for presentation as taught by Abuel, see lines 19-26 on col. 6 & lines 5-13 on col. 5);
receiving a selection of one of the plurality of choices for the pronunciation of the name from the client device, wherein the received selection represents the input from the person to the client device (e.g. Partha’s computerized method in view of Mack now also including the feature where selection from the choices of pronunciations are done from the client device, wherein the received selection represents the input from the person to the client device as taught by Abuel, see lines 50-55 on col. 6); and
creating the pronunciation information from the selected one of the plurality of choices for the pronunciation of the name (e.g. Partha’s computerized method in view of Mack now also including the feature where pronunciation information is created from the selected pronunciation from the choices available as taught by Abuel, see lines 60-63 on col. 6).
It would have been obvious to one of ordinary skill in the art at the time the invention
was filed to apply the teachings of Abuel to the method of Partha in view of Mack . Doing so would have been predictable to one of ordinary skill in the art given the similar nature between the three disclosures, for example both using methods and systems for recommending name pronunciations. Further, doing so would have provided the users of Partha in view of Mack, with the added benefits of evaluating statistically to determine the likelihood of the most accurate pronunciation of a name, and the pronunciation with the highest likelihood of accuracy is returned to the end user who submitted the initial inquiry as recognized by Abuel, see lines 42-45 on col. 2. Furthermore, the advantage of the embodiment as shown enables individuals to converse with other colleagues and the like with confidence that they are initially interacting with the proper pronunciation of that individual's name i.e. through selection of the various choices of pronunciation and selecting one as input for pronunciation information as recognized by Abuel, see lines 64 on col. 6 – line 1 on col. 7.

Regarding claim 12, Partha in view of Mack and further in view of Abuel teaches the method of claim 11 (see claim 11 above), in view of the factual inquiries in establishing obviousness used for method claim 11, 
Partha in view of Mark fails to explicitly disclose:
wherein at least one of the plurality of choices for the pronunciation of the name comprises a sound data.
In a related field of endeavor (e.g. recommending the pronunciation of a name, see abstract), Abuel teaches Data records 270, 280 and 290 may contain audio portions which include pronunciation of a respective name, see lines 17-19 on col. 3. Furthermore, Abuel discusses a set of six audio records is provided for an individual having a name Name1, their cultural origins, which include India and Latin America, their gender being Male, their location being varied ranging from the United States, India, England, Ecuador, and Mexico and their associated audio file containing a rendering of an audio segment specifically containing an audio rendering of that particular's individual's pronunciation of their name, see lines 5- 13 on col. 5.
Modifying Partha in view of Mack to include the features disclosed by Abuel discloses:
wherein at least one of the plurality of choices for the pronunciation of the name comprises a sound data (e.g. Partha’s computerized method in view of Mack now also including the feature wherein at least of one of the plurality of choices of name pronunciation comprises a sound data as taught by Abuel, , see lines 17-19 on col. 3 & lines 5- 13 on col. 5).

Regarding claim 13, Partha in view of Mack and further in view of Abuel teaches the method of claim 11 (see claim 11 above), in addition, 
Partha teaches the method further comprising:
mapping the lexical representation of the name to a plurality of phoneme sequences (Para. 43, The speech pronunciation generation system 140 may also include a pronunciation database 150 that stores one or more pronunciation variants of a named entity i.e. linking of the named entity, a lexical representation of the name, to one or more pronunciation variants; furthermore, these pronunciation variants are phonetic sequences as noted in para. 47 with the pronunciation database 150 may include the name Sarah. In one entry, the pronunciation may be “sah-rah” (with the “a's” sounding like the “a” in “bat”). In the other entry, the pronunciation may be “se-rah” (with the “a's” in Sarah sounding like the “a” in “air”)); and
using the plurality of phoneme sequences to generate the plurality of choices for the pronunciation of the name (Para. 44, the pronunciation database 150 may include one or more variants of a pronunciation of a named entity, a word, a phrase and so on. In some cases, the pronunciation database 150 may be populated with name pronunciations from one or more outside or third-party sources i.e. pronunciations from database are choices for the pronunciation for the name depending on the input, see para. 46)

Regarding claim 15, Partha in view of Mack and further in view of Abuel teaches the method of claim 11 (see claim 11 above), in addition, 
Partha teaches further comprising:
obtaining a pronunciation hint associated with the person (Para. 64, Flow then proceeds to operation 330 and contextual information associated with the input is received or determined. The contextual information may include information about the individual that provided the input. Examples include, but are not limited to, a location of the individual, a language spoken by the individual, an accent of the individual, a dialect of the individual, and so on. In some cases, the location of the individual may be determined by a phone number, area code, country code or IP address of a computing device that was used to provide the input to the input recognition system i.e. contextual information is pronunciation hint associated with the person in this case the named entity); and
using the pronunciation hint with the lexical representation of the name to generate the plurality of choices for the pronunciation of the name (Para. 69, the speech pronunciation generation system may include a pronunciation database that includes pronunciation variants for various named entities. Each pronunciation variant may be associated with a score and contextual information. Thus, if the contextual information indicates that the input originated from a certain country or from a certain language, a pronunciation variant that is associated with that country or language may be given a higher probability than another pronunciation that is not associated with that country or language i.e. contextual information along textual input which is lexical representation of the name generates new entries as recognized in para. 83 or generates pronunciation variants associated with named entity).


Regarding claim 16, Partha in view of Mack and further in view of Abuel teaches the method of claim 15 (see claim 15 above), in addition, 
Partha teaches,
wherein the pronunciation hint includes a geographic identifier (Para. 64, The contextual information may include information about the individual that provided the input... the location of the individual may be determined by a phone number, area code, country code or IP address of a computing device that was used to provide the input to the input recognition system).

Regarding claim 17, Partha in view of Mack and further in view of Abuel teaches the method of claim 15 (see claim 15 above), in view of the factual inquiries in method claim 11, Partha in view of Mack fails to explicitly disclose:
wherein the pronunciation hint includes a gender.
In a related field of endeavor (e.g. recommending the pronunciation of a name, see abstract), Abuel teaches Name recommendation system 100 processes the data from databases 270, 280 and 290 to obtain data files which contain information associated with the respective search result which may include the individual's name, cultural origin, gender, geographic location and the related audio portion which identifies the person's name being pronounced i.e. gender is used as contextual information to identify name pronunciations, see lines 1-5 on col. 5.
Modifying Partha in view of Mack to include the features disclosed by Abuel discloses:
wherein the pronunciation hint includes a gender (e.g. Partha’s computerized method in view of Mack now also including the feature wherein the pronunciation hint includes a gender as taught by Abuel, see lines 1-5 on col. 5).
In addition to the motivation to combine stated in method claim 11, Abuel also recognizes, by associating the audio file with these additional characteristics, the audio files discovered are considered more relevant, see lines 32-34 on col. 2.

Regarding claim 18, Partha in view of Mack and further in view of Abuel teaches the method of claim 15 (see claim 15 above), in addition, 
Partha teaches,
wherein the pronunciation hint includes a language (Para. 64, The contextual information may include information about the individual that provided the input... a language spoken by the individual).

Regarding claim 19, Partha in view of Mack and further in view of  Abuel teaches the method of claim 15 (see claim 15 above), in addition, 
Partha teaches 
wherein the pronunciation hint is retrieved from the database using the person ID (Para. 69, For example, the speech pronunciation generation system may include a pronunciation database that includes pronunciation variants for various named entities. Each pronunciation variant may be associated with a score and contextual information i.e. pronunciation hint is given by the associated score using the person ID from the database and associated pronunciation as the highest score is selected in its output as the pronunciation with the next highest probability is selected based on the determined context, see para. 78).

Regarding claim 20, Partha in view of Mack and further in view of Abuel teaches the method of claim 15 (see claim 15 above), in addition, 
Partha teaches,
wherein the pronunciation hint is provided by the person (Para. 64, Flow then proceeds to operation 330 and contextual information associated with the input is received or determined. The contextual information may include information about the individual that provided the input… the location of the individual may be determined by a phone number, area code, country code or IP address of a computing device that was used to provide the input to the input recognition system i.e. contextual information is provided by the user as it is their computing device, phone number, area code, or country code).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Partha in view of
Mack and  Abuel and further in view of Raemy and further in view of Wang, Rule-Based Korean Grapheme to Phoneme Conversion Using Sound Patterns.
Regarding claim 14, Partha in view of Mack and Abuel teaches the method of claim 13 (see claim 13 above),
However, Partha in view of Mack and Abuel fails to explicitly disclose:
wherein the mapping uses lexeme to phoneme rules.
In a related field of endeavor (e.g. creating phoneme sequences out of lexical data, see abstract), Raemy teaches grapheme-to-phone conversion can include the following steps: the text is segmented in words and then two methods are used, hand-crafted rules and statistical decision lists. A stochastic decision based on an Extended Stochastic Complexity (ESC) can be used to perform G2P on Chinese, see para. 45. Furthermore, he grapheme-to-phoneme (g2p) mapper transforms a particular input letter into its corresponding sound based on the correct context, a process called phonemization, which can be performed using a variety of techniques. For example, one technique is the use of hand-written phonological rules, where these rules are written by hand based on the knowledge of the system developer. Generally, these rules include the left and right context of the grapheme to assign it a phoneme. For instance, A/X/B.fwdarw.y means that X is phonetized as the sound y when it is between A and B. Another technique is to use a dictionary-based technique where words are provided with their corresponding phoneme sequence, see para. 47. Moreover, rules for alignment of graphemes and phonemes with information gain tree structures are provided and trained from the phonetic dictionary, see para. 41.
Modifying Partha in view of Mack and Abuel to include the features disclosed by Raemy discloses:
wherein the mapping uses lexeme to phoneme rules (e.g. Partha’s computerized method in view of Mack and Abuel now also including the feature wherein the mapping uses lexeme to phoneme rules as taught by Raemy, see para. 41, 45, & 47).
It would have been obvious to one of ordinary skill in the art at the time the invention
was filed to apply the teachings of Raemy to the method of Partha in view of Mack Abuel. Doing so would have been predictable to one of ordinary skill in the art given the similar nature between the four disclosures, for example developing name pronunciations. Further, doing so would have provided the users of Partha in view of Mack and Abuel, with the added benefits as it is simple to implement, low efforts of human tagging, low memory consumption and efficient in computation as recognized by Wang, see para. 4 of pg. 844. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s
disclosure.
Kim et al. (US 2020/0082806 A1) teaches, multilingual text-to-speech synthesis
method and system are disclosed. The method includes receiving first learning data including a learning text of a first language and learning speech data of the first language corresponding to the learning text of the first language, receiving second learning data including a learning text of a second language and learning speech data of the second language corresponding to the learning text of the second language, and generating a single artificial neural network text-to-speech synthesis model by learning similarity information between phonemes of the first language and phonemes of the second language based on the first learning data and the second learning data, see abstract.

Naik (US 20130231917 A1) teaches, Systems and methods are provided for
associating a phonetic pronunciation with a name by receiving the name, mapping the name to a plurality of monosyllabic components that are combinable to construct the phonetic pronunciation of the name, receiving a user input to select one or more of the plurality, and combining the selected one or more of the plurality of monosyllabic components to construct the phonetic pronunciation of the name, see abstract.

Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to JONATHAN E AMAYA HERNANDEZ whose telephone number is (571)272-2484. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.E.A./             Examiner, Art Unit 2655   

/JONATHAN C KIM/Primary Examiner, Art Unit 2655